Citation Nr: 1715134	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides at the VA RO in Pittsburgh, Pennsylvania.

In April 2009, the Veteran testified at a Board hearing before a former Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  In January 2016, the Veteran was notified of his right to a new hearing before another Veterans Law Judge.  He was notified that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond, thus waiving his right to a new hearing.

In an August 2015 rating decision, the Veteran's combined evaluation for compensation was increased to 100 percent effective November 30, 2011.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In January 2010 and April 2016, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded the Veteran's TDIU claim in April 2016 in order to obtain a medical opinion as to the severity of the Veteran's service-connected disabilities and the effect of the disabilities on his ability to work, to include both sedentary and physical employment.  In particular, the Board noted that while a January 2014 VA medical opinion addressed the Veteran's service-connected cervical and lumbar spine disabilities, it did not address the Veteran's service-connected panic disorder on his ability to maintain gainful employment.

Pursuant to the April 2016 Board remand, the Veteran's claims folder was referred to a VA psychologist in June 2016 for an opinion as to the severity of the Veteran's service-connected panic disorder and the effect of the disability on his employability.  The VA examiner noted that the Veteran was a physician for the Air Force from 1980 to 1983 and remained a physician after his discharge.  She further noted that service treatment records and postservice records are silent regarding any functional or occupational impairment as a result of the panic disorder.  The examiner documented the Veteran's arrest in 2004 for Medicaid fraud and assisting in obtaining controlled substances, as well as the revocation of his medical license in 2006.  In light of the foregoing, the examiner opined that if present, the Veteran's panic disorder symptoms are mild and transient, and there is no evidence of any functional or occupational impairment resulting from his panic disorder as well as no evidence of any negative effect of the disability on his ability to work, to include sedentary and physical employment.

The Board finds that an addendum to the June 2016 VA psychologist's opinion is needed prior to adjudication of the claim for TDIU.  Specifically, the Board notes that a November 2011 private psychiatric report by G.S., M.D. documents the Veteran's redundant communication and getting lost in details.  The Veteran further evidenced inability to maintain a logical sequence and loose chain of association.  He also had impaired concentration capacity and persecutory elaboration of traumatic events as well as paranoid working up of all circumstances.  Dr. G.S. diagnosed the Veteran with posttraumatic stress disorder (PTSD) and anxiety disorder, but did not identify which symptoms are associated with each psychiatric disorder.  He opined that the Veteran is not able to take up his original profession due to his psychiatric symptoms, and no improvement is to be expected.

Pertinently, the VA psychologist did not address the November 2011 psychiatric report of Dr. G.S. in her June 2016 opinion.  The report addresses the impact of the service-connected panic disorder on the ability of the Veteran to obtain employment in the medical profession irregardless of his arrest for Medicaid fraud in 2006 and contradicts the VA examiner's finding that postservice records are silent regarding any functional or occupational impairment as a result of the panic disorder.  In light of the foregoing, the Board finds that an addendum opinion should be obtained on remand which addresses the November 2011 report of Dr. G.S. and the impact of the Veteran's service-connected panic disorder on his employability.
  
Additionally, the Board observes that during a VA psychiatric examination in January 2006, the Veteran reported that he has seen a private psychiatrist at the University of South Florida since 1998 for his service-connected panic disorder.  A review of the record reveals that an attempt to obtain such records has not been made.  Therefore, on remand, the AOJ should obtain all outstanding records from this facility and associate these records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him any service-connected disability.  Of particular interest are medical records from the University of South Florida for treatment of the Veteran's panic disorder.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, return the claims folder to the VA psychologist who provided the June 2016 opinion as to the severity of the Veteran's service-connected panic disorder and the effect of the disability on his employability.  The record should be made available to and be reviewed by the examiner.  If that examiner is not available, refer the Veteran's claims folder to another appropriate examiner.  An in-person examination of the Veteran is not required unless deemed necessary by the examiner.    

The examiner should offer an opinion as to functional and occupational impairment resulting from the Veteran's service-connected panic disorder.  The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work, to include both sedentary and physical employment.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.

In addition to the Veteran's foreign medical examinations and opinions from August 2007 and March 2012, the examiner should specifically address the Veteran's contentions made during the April 2009 Board hearing regarding his mental disabilities.  The examiner should also address the November 2011 private psychiatric report by Dr. G.S. which indicates that the Veteran is precluded from employment as a physician due to his PTSD and anxiety disorder.  If possible, the examiner should address which symptoms are only due to the panic disorder. 

All opinions and conclusions must be supported by a complete rationale in the report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and explain why an opinion would be speculative.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




